Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari (USPGPUB 2017/0218678).
For claim 1 (and similarly for claims 8 & 15), Kothari (FIGs. 1-4) is considered to facilitate a computer-implemented method including an system and apparatus (Abstract), which method includes the steps of: detecting (via sensors) whether an object is approaching an autonomous vehicle when a passenger is about to exit the autonomous vehicle (para [0036], [0051]); determining a speed and type of the object that is approaching the autonomous vehicle (para [0063]), i.e., “Such sensors can be either single or a combination of one or more of photo-electric, optic, infrared, radar, sonic, electromagnetic, or any other type of sensors as long as they can do things such as detects the presence of external objects, identify type of external objects, identify shape and/or size of external objects, calculate distance between them and external objects, calculate angle between them and external objects, calculate speed/velocity of external objects coming towards them, calculate time of potential impact from external objects, identify when the user is about to open the door, distinguish external objects as living or non-living objects, and/or gather other necessary information/attributes that can help to prevent an accident. All the information collected by the above mentioned sensors would be constantly sent to the computer/processor of the vehicle that would process that information and further transmit signals to activate or deactivate the automated stopping feature of the vehicle door or doors;” determining whether the object will enter an exit zone when the passenger enters the exit zone based on the speed and the type of the object that is approaching the autonomous vehicle, i.e., “calculate speed/velocity of external objects coming towards them, calculate time of potential impact from external objects, identify when the user is about to open the door,” (para [0063]); and preventing the passenger from exiting the autonomous vehicle based on the determining of whether the object will enter the exit zone when the passenger enters the exit zone, i.e. “All the information collected by the above mentioned sensors would be constantly sent to the computer/processor of the vehicle that would process that information and further transmit signals to activate or deactivate the automated stopping feature of the vehicle door or doors.” (para [0063]).
As for claim 2 (and similarly for claims 9 & 16), Kothari is further considered to describe a method, system and apparatus that also comprises: initiating the detecting of whether the object is approaching the autonomous vehicle when the auto autonomous vehicle nears a designated drop-off point, e.g., “In case of self-driving vehicles, when the vehicle door hasn't been opened, however, if the self-driving vehicle is about to open the door i.e. intends to open the door, then the self-driving vehicle would communicate that information to the vehicle computer, which would proactively stop the doors from opening at all or even lock the doors if there is a detection of potential accident involving the vehicle doors.” (see para [0052] for example).
As for claim 3 (and similarly for claims 10 & 17), Kothari is further considered to describe a method, system and apparatus wherein the detecting of whether the object is approaching the autonomous vehicle is detected with a light detection and ranging sensor, e.g., “Such sensors can be either single or a combination of one or more of photo-electric, optic, infrared, radar, sonic, electromagnetic, or any other type of sensors as long as they can do things such as detects the presence of external objects, identify type of external objects, identify shape and/or size of external objects, calculate distance between them and external objects, calculate angle between them and external objects, calculate speed/velocity of external objects coming towards them, calculate time of potential impact from external objects, identify when the user is about to open the door,” (see para [0063]).
As per claim 4 (and similarly for claims 11 & 18), Kothari is further considered to describe a method, system and apparatus wherein the type of the object is one of a vehicle, a cyclist, a scooterist, and a pedestrian, e.g., a vehicle is shown in FIG. 1 and a cyclist as shown in FIG. 2.
As per claim 6 (and similarly for claims 12 & 19), Kothari is further considered to describe a method, system and apparatus wherein the preventing of the passenger from exiting the autonomous vehicle includes at least one of locking passenger doors of the autonomous vehicle, displaying a visual warning message, and blaring an audible warning message, e.g., locking of doors and/or visual warning message and/or audible warning message (para [0065], [0068], [0077]).
As for claim 7 (and similarly for claim 14), Kothari is further considered to describe a method, system and apparatus further comprising: continuously monitoring for subsequent approaching objects after determining that the object will not enter the exit zone and while awaiting for the passenger to exit the autonomous vehicle, e.g., “All the information collected by the above mentioned sensors would be constantly sent to the computer/processor of the vehicle that would process that information and further transmit signals to activate or deactivate the automated stopping feature of the vehicle door or doors.”

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganeshan et al. (USPGPUB 2019/0211587) (hereinafter “Ganeshan”).
For claim 1 (and similarly for claims 8 & 15) Ganeshan is considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method comprising: detecting whether an object is approaching an autonomous vehicle when a passenger is about to exit the autonomous vehicle (see Steps 310, 312, 314 & 316 in FIG. 3; para [0043]); determining a speed and type of the object 106 that is approaching the autonomous vehicle (para [0025], e.g., “For example, the processor 202 evaluates the captured traffic data and defines the area of the danger zone 122 based a speed and a distance of the object 106 approaching the vehicle 102. The processor 202 defines the danger zone 122 having an appropriate size to prevent a potential collision.” determining whether the object will enter an exit zone 122/132 when the passenger enters the exit zone 122/132 based on the speed and the type of the object that is approaching the autonomous vehicle, e.g., “For example, the processor 202 evaluates the captured traffic data and defines the area of the danger zone 122 based a speed and a distance of the object 106 approaching the vehicle 102. The processor 202 defines the danger zone 122 having an appropriate size to prevent a potential collision. The processor 202 may define the danger zone 122 so that if the door 104 opens while the object 106 enters into the danger zone 122, there will a reasonable amount of time for the occupant to safely exit the vehicle 102 and close the door 104,” (para [0025]), and preventing the passenger from exiting the autonomous vehicle based on the determining of whether the object will enter the exit zone when the passenger enters the exit zone, e.g., “The processor 202 may also define the danger zone 122 so that there is sufficient time to activate the system 100 to provide a warning by stopping the opening of the door 104 and locking the door 104 into the partially open position 134. Thus, the object 106 should be able to avoid a collision with the door 104 and/or the exiting occupant.” (para [0025]).
As for claim 2(and similarly for claims 9 & 16), Ganeshan is considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method further comprising initiating the detecting of whether the object 106 is approaching the autonomous vehicle 102 when the auto autonomous vehicle 102 nears a designated drop-off point 122, e.g., “The area of the danger zone 122 may also change over time. For example, the processor 202 evaluates the captured traffic data and defines the area of the danger zone 122 based a speed and a distance of the object 106 approaching the vehicle 102. The processor 202 defines the danger zone 122 having an appropriate size to prevent a potential collision. The processor 202 may define the danger zone 122 so that if the door 104 opens while the object 106 enters into the danger zone 122, there will a reasonable amount of time for the occupant to safely exit the vehicle 102 and close the door 104. The processor 202 may also define the danger zone 122 so that there is sufficient time to activate the system 100 to provide a warning by stopping the opening of the door 104 and locking the door 104 into the partially open position 134. Thus, the object 106 should be able to avoid a collision with the door 104 and/or the exiting occupant.” (para [0025]).
As per claim 3(and similarly for claims 10 & 17), Ganeshan is further considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method wherein the detecting of whether the object is approaching the autonomous vehicle is detected with a light detection and ranging sensor 208, e.g., “The external sensor 208 may include any sensing technology such as an electronic sensor, a mechanical sensor, camera, image sensing device, optical, thermal, laser, infrared, sonar, radar, LIDAR, capacitive, electric field, magnetic field, or GPS.” (para [0021])
As per claim 4(and similarly for claims 11 & 18), Ganeshan is further considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method wherein the type of the object 106 is one of a vehicle, a cyclist, a scooterist, and a pedestrian, e.g., cyclist (FIG. 4A-4B); pedestrian 128 (FIG. 1), “The object 106 may include at least one of a pedestrian 128, an animal, a bicycle 130, a motorcycle, another vehicle 136, or another object that may collide with the door 104.” (para [0025]).
As per claim 5(and similarly for claims 12 & 19), Ganeshan is considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method further wherein a size and shape of the exit zone 122 is based on the speed, the type, and a direction of the object that is approaching the autonomous vehicle, e.g., “The area of the danger zone 122 may also change over time. For example, the processor 202 evaluates the captured traffic data and defines the area of the danger zone 122 based a speed and a distance of the object 106 approaching the vehicle 102. The processor 202 defines the danger zone 122 having an appropriate size to prevent a potential collision.” (para [0025])
As per claim 6(and similarly for claims 13 & 20), Ganeshan is considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method further preventing of the passenger from exiting the autonomous vehicle includes at least one of locking passenger doors of the autonomous vehicle, displaying a visual warning message, and blaring an audible warning message, e.g., “The processor 202 may also define the danger zone 122 so that there is sufficient time to activate the system 100 to provide a warning by stopping the opening of the door 104 and locking the door 104 into the partially open position 134. Thus, the object 106 should be able to avoid a collision with the door 104 and/or the exiting occupant.” (see para [0025])
As per claim 7(and similarly for claim14), Ganeshan is considered to teach a system 100 (FIG. 1) which facilitates a computer-implemented method further comprising continuously monitoring for subsequent approaching objects after determining that the object will not enter the exit zone and while awaiting for the passenger to exit the autonomous vehicle, e.g., see Steps 308-338 (FIG. 3; para [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari in view of Ganeshan et al. (USPGPUB 2019/0211587) (hereinafter “Ganeshan”).  For a description of Kothari, please see the rejection, supra.
With respect to claim 5 (and similarly for claims 12 & 19), Kothari remains expressly silent as to “wherein a size and shape of the exit zone is based on the speed, the type, and a direction of the object that is approaching the autonomous vehicle.”  Ganeshan, in the same field of endeavor of vehicle door sensing monitoring, discloses a system 100 (FIG. 1) which defines different zones, e.g., 122,132, etc., and further teaches that the zone(s) may “change over time,” (“The area of the danger zone 122 may also change over time. For example, the processor 202 evaluates the captured traffic data and defines the area of the danger zone 122 based a speed and a distance of the object 106 approaching the vehicle 102. The processor 202 defines the danger zone 122 having an appropriate size to prevent a potential collision.” (see para [0025], [0031], [0044], [0046], [0076]). From this teaching, it is clear that the control unit (“processor”) can determine and resize the appropriate sensing zone(s) accordingly. Therefore, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the door sensing/safety system of Kothari with a control unit/processor configured to “wherein a size and shape of the exit zone is based on the speed, the type, and a direction of the object that is approaching the autonomous vehicle,” for the purpose of adaptation and making the door sensing/safety system more precise and prevent object collisions with a vehicle door as suggested by Ganeshan (para [0025], [0031], [0044], [0046], [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2021/0101529 to Thorngren et al. is cited to teach a vehicle with a door opening warning system which includes sensors are capable of regulating the size of the risk zone based on the type of the identified object (para [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
May 20, 2022